Citation Nr: 0637153	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased member of the 
American Merchant Marine in Oceangoing Service who had 
recognized active service under section 401 of Public Law 95-
202 from November 11, 1944, to February 13, 1945; from 
March 20 to April 2, 1945; and from June 2 to August 15, 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In November 2003, the appellant and a 
friend testified at a hearing held before the undersigned at 
the RO; a transcript of that hearing is of record.  This case 
was last before the Board in February 2006, when it was 
remanded for further, specified development which has now 
been completed.  



FINDINGS OF FACT

1.  The veteran died in August 2002 at the age of 76 due to 
metastatic esophageal cancer.  There were no contributory 
causes of death.  

2.  The veteran was not exposed to asbestos during his 
recognized military service.  

3.  The veteran's death was unrelated to any exposure to 
radio waves during his recognized military service in World 
War II.  

4.  A service-connected disability did not directly cause or 
materially contribute to the veteran's death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire VA to obtain 
the evidence on her behalf.  See, e.g., the letter addressed 
to the appellant by VA dated March 13, 2006.  In this letter, 
VA specifically informed the appellant of the current status 
of her claim and of the evidence already of record in support 
of the claim, and of what the evidence must show in order to 
support the claim.  The appellant was also asked to inform VA 
of any additional evidence or information which she thought 
would support her claim, so that VA could attempt to obtain 
this additional evidence for her.  Moreover, since the 
appellant was informed of the evidence that would be 
pertinent to her claim and requested to submit such evidence 
or provide the information necessary to enable VA to obtain 
such evidence, the Board believes that the appellant was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  She was specifically directed to 
do so in the Board's February 2006 remand.  Therefore, to 
this extent, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, a disability rating is not at issue 
but the VCAA notice to the appellant did not include the type 
of evidence necessary to establish an effective date for the 
claimed benefits.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate effective date to be assigned are rendered moot; 
moreover, the necessary information was contained in the 
supplemental statement of the case issued to the appellant in 
August 2006.   

Neither the appellant nor her representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant specified in January 2006 that she had no 
additional evidence to submit in support of this claim, and 
she did not respond to the March 2006 VA letter asking for 
additional evidence in support of the claim.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2003.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in August 2006 after the final VCAA letter 
was issued in March 2006.  There is no indication or reason 
to believe that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.  

II.  Analysis

Under the law, service connection can be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran was member of the American Merchant Marine in 
Oceangoing Service who had recognized active service under 
section 401 of Public Law 95-202 from November 11, 1944, to 
February 13, 1945; from March 20 to April 2, 1945; and from 
June 2 to August 15, 1945.  During this recognized service, 
he served as a radio operator on three merchant ships.  
Although the veteran continued to serve as a radio operator 
on various merchant ships until August 1947, such service 
after August 15, 1945, has not been recognized as "active 
duty" under the provisions of Public Law 95-202 for the 
purposes of all laws administered by VA.  See 64 Fed. Reg. 
48146 (September 2, 1999); see also 38 C.F.R. § 3.7(x)(15).  

The appellant claims that her husband was exposed to asbestos 
and radio waves during his recognized active service in the 
American Merchant Marine in Oceangoing Service, and that this 
exposure directly caused his death in August 2002 at the age 
of 76, almost exactly 57 years after his recognized service 
ended.  

According to the official Certificate of Death, the veteran 
died as a direct result of metastatic esophageal cancer; no 
contributory cause of death was listed on that official 
document.  The available private medical records also 
indicate that the veteran was being treated for metastatic 
esophageal cancer before his death.  The appellant has not 
responded to requests by VA to submit additional medical 
evidence which might clarify and expand upon the limited 
evidence currently available concerning the veteran's medical 
condition prior to his death.  Although the veteran's private 
physician has asserted in letters dated in June and October 
2002 that the veteran was being treated for and died as a 
result of metastatic cancer of the esophagogastric junction 
(a disability allegedly known to be related to asbestosis), 
this is not what this same physician reported on the official 
Certificate of Death, nor is it confirmed by the available 
private medical records dating from prior to the veteran's 
death in August 2002.  Consequently, the Board has concluded 
from the available evidence that the veteran died as a direct 
result of metastatic esophageal cancer.  While it is 
recognized in VA Manual M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9 (December 13, 2005), that 
inhalation of asbestos fibers can cause cancers of the 
gastrointestinal tract, the esophagus is not, by definition, 
part of the "gastrointestinal" tract.  

Furthermore, the current record reflects no objective and 
credible evidence that the veteran was exposed to asbestos 
during his recognized military service.  The service 
department has been unable to confirm such exposure from the 
available data, and the appellant has not responded to VA 
requests to submit evidence of inservice asbestos exposure by 
the veteran other than with hearsay and speculation which is 
not particularly probative or convincing.  The Board would 
also point out that, even if the evidence demonstrated some 
exposure to asbestos during the veteran's three wartime 
voyages, there would remain the almost unsolvable problem of 
distinguishing the medical effects of such inservice exposure 
to asbestos from the effects of a corresponding, similar 
exposure to asbestos during the veteran's several postwar 
voyages.  

Esophageal cancer was not present in service or for many 
years afterward, nor is this disease shown by competent 
medical evidence to have been causally related to a confirmed 
exposure to asbestos in service or to any other event 
occurring in service, including the veteran's exposure to 
radio waves while serving as a radio operator on merchant 
ships during three wartime voyages.  During his lifetime, the 
veteran had established his entitlement to service connection 
for bilateral hearing loss and for tinnitus, neither of which 
is shown to have caused or contributed to his death, nor is 
it contended that they did.  No other disability is shown by 
competent medical evidence to have directly caused or 
materially contributed to the veteran's death.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, unsupported by 
credible and competent medical evidence, a claimant's 
personal belief, however sincere, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Since a preponderance of the evidence is unfavorable to the 
appellant's claim, this appeal will be denied for that 
reason.  




ORDER

The appeal is denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


